Exhibit 10.1

June 22, 2006

To:

MedImmune, Inc.

One MedImmune Way

Gaithersburg, MD 20878

Attn: Mr. Tim Pearson, Vice President Finance and Treasurer

Telephone: (301) 398-4470

Facsimile: (301) 398-9470

From:

UBS AG, London Branch

c/o UBS Securities LLC

299 Park Avenue

New York, NY 10171

Attn: Adam Frieman

Telephone: (212) 821-2100

Facsimile: (212) 821-4610

Re:

Issuer Warrant Transaction

(UBS Reference Number:__________________)

Ladies and Gentlemen:

 

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between UBS AG, London Branch
(“Dealer”) represented by UBS Securities LLC (“Agent”) as its agent, and
MedImmune, Inc. (“Issuer”). This communication constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern. For purposes of the Equity Definitions, each
reference herein to a Warrant shall be deemed to be a reference to a Call Option
or an Option, as context requires.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

This Confirmation evidences a complete and binding agreement between Dealer and
Issuer as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall be subject to an agreement (the “Agreement”) in the form
of the 2002 ISDA Master Agreement (the “ISDA Form”) as if Dealer and Issuer had
executed an agreement in such form (without any Schedule but with the elections
set forth in this Confirmation). For the avoidance of doubt, the Transaction
shall be the only transaction under the Agreement.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

 

1

 

 



 

 

General Terms:

 

Trade Date:

June 22, 2006

 

Effective Date:

June 28, 2006, subject to Section 8(m) below

 

Components:

The Transaction will be divided into individual Components, each with the terms
set forth in this Confirmation, and, in particular, with the Number of Warrants
and Expiration Date set forth in this Confirmation. The payments and deliveries
to be made upon settlement of the Transaction will be determined separately for
each Component as if each Component were a separate Transaction under the
Agreement.

 

Warrant Style:

European

 

Warrant Type:

Call

 

Seller:

Issuer

 

Buyer:

Dealer

 

Shares:

The Common Stock of Issuer, par value USD 0.01 per share (Ticker Symbol:
“MEDI”).

 

Number of Warrants:

For each Component, as provided in Annex A to this Confirmation.

 

Warrant Entitlement:

One Share per Warrant

 

Strike Price:

USD47.67

 

Premium:

USD30,175,000 (Premium per Warrant approximately USD4.0276)

 

Premium Payment Date:

The Effective Date

 

Exchange:

NASDAQ National Market System

 

Related Exchange:

All Exchanges

Procedures for Exercise:

In respect of any Component:

 

Expiration Time:

Valuation Time

 

Expiration Date:

As provided in Annex A to this Confirmation (or, if such date is not a Scheduled
Trading Day, the next following Scheduled Trading Day that is not already an
Expiration Date for another Component); provided that if that date is a
Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration Date has not
occurred pursuant to the preceding proviso as of the Final Disruption Date, the
Final Disruption Date shall be the Expiration Date (irrespective of whether such
date is an Expiration Date in respect of any other Component for the
Transaction). “Final Disruption Date” means December 8, 2011. Notwithstanding
the foregoing and anything to the contrary in the Equity Definitions, if a
Market Disruption Event occurs on any Expiration Date, the Calculation Agent may
determine that

 

2

 

 



 

such Expiration Date is a Disrupted Day only in part, in which case the
Calculation Agent shall make adjustments to the number of Warrants for the
relevant Component for which such day shall be the Expiration Date and shall
designate the Scheduled Trading Day determined in the manner described in the
immediately preceding sentence as the Expiration Date for the remaining Warrants
for such Component. Section 6.6 of the Equity Definitions shall not apply to any
Valuation Date occurring on an Expiration Date.

 

Market Disruption Event:

Section 6.3(a) of the 2002 Definitions is hereby amended by deleting the words
“during the one hour period that ends at the relevant Valuation Time, Latest
Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as the case
may be,” in clause (ii) thereof.

 

Automatic Exercise:

Applicable; and means that each Warrant not previously exercised under the
Transaction will be deemed to be automatically exercised at the Expiration Time
on the Expiration Date unless Buyer notifies Seller (by telephone or in writing)
prior to the Expiration Time on the Expiration Date that it does not wish
Automatic Exercise to occur, in which case Automatic Exercise will not apply.

Issuer’s Telephone Number

and Telex and/or Facsimile Number

and Contact Details for purpose of

 

Giving Notice:

Attn: Mr. Tim Pearson, Vice President Finance and Treasurer

Telephone: (301) 398-4470

Facsimile: (301) 398-9470

 

Settlement Terms:

In respect of any Component:

 

Settlement Currency:

USD

 

Net Share Settlement:

On each Settlement Date, Issuer shall deliver to Dealer a number of Shares equal
to the Number of Shares to be Delivered for such Settlement Date to the account
specified by Dealer and cash in lieu of any fractional shares valued at the
Relevant Price on the Valuation Date corresponding to such Settlement Date. If,
in the reasonable opinion of Issuer or Dealer based on advice of counsel, for
any reason, the Shares deliverable upon Net Share Settlement would not be
immediately freely transferable by Dealer under Rule 144(k) under the Securities
Act of 1933, as amended (the “Securities Act”), then Dealer may elect to either
(x) accept delivery of such Shares notwithstanding any restriction on transfer
or (y) have the provisions set forth in Section 8(b) below apply.

The Number of Shares to be Delivered shall be delivered by Issuer to Dealer no
later than 12:00 noon (local time in New York City) on the relevant Settlement
Date.

 

Number of Shares to be Delivered:

In respect of any Exercise Date, subject to the last sentence of Section 9.5 of
the Equity Definitions, the product of (i) the number of Warrants exercised or
deemed exercised on such Exercise Date, (ii) the Warrant Entitlement and (iii)
(A) the excess of the VWAP Price on the Valuation Date occurring on

 

3

 

 



 

such Exercise Date over the Strike Price divided by (B) such VWAP Price.

 

VWAP Price:

For any Valuation Date, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page MEDI <equity> VAP (or any
successor thereto) in respect of the period from 9:30 a.m. to 4:00 p.m. (New
York City time) on such Valuation Date (or if such volume-weighted average price
is unavailable, the market value of one Share on such Valuation Date, as
determined by the Calculation Agent). Notwithstanding anything to the contrary
in the Equity Definitions, if there is a Market Disruption Event on any
Valuation Date, then the Calculation Agent shall determine the VWAP Price for
such Valuation Date on the basis of its good faith estimate of the market value
for the relevant Shares on such Valuation Date.

 

Other Applicable Provisions:

The provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Seller is the Issuer of the Shares)
and 9.12 of the Equity Definitions will be applicable, except that all
references in such provisions to “Physically-Settled” shall be read as
references to “Net Share Settled”. “Net Share Settled” in relation to any
Warrant means that Net Share Settlement is applicable to such Warrant.

Adjustments:

In respect of any Component:

 

Method of Adjustment:

Calculation Agent Adjustment

 

Extraordinary Dividend:

Any cash dividend on the shares with an ex-dividend date occurring during the
period from and including the Trade Date, to but excluding the last Expiration
Date.

Extraordinary Events:

Consequences of Merger Events:

 

(a)

Share-for-Share:

Modified Calculation Agent Adjustment

 

(b)

Share-for-Other:                                    Cancellation and Payment
(Calculation Agent Determination) or Modified Calculation Agent Adjustment, at
the election of Buyer, it being understood that Buyer shall have the option to
elect for Cancellation and Payment (Calculation Agent Determination) to apply to
a portion of the Transaction and for Modified Calculation Agent Adjustment to
apply to a portion of the Transaction.

 

(c)

Share-for-Combined:

Component Adjustment (Calculation Agent Determination)

 

Tender Offer:

Applicable

Consequences of Tender Offers:

 

(a)

Share-for-Share:

Modified Calculation Agent Adjustment

 

(b)

Share-for-Other:                                    Cancellation and Payment
(Calculation Agent Determination) or Modified Calculation Agent Adjustment, at
the election of

 

4

 

 



 

Buyer, it being understood that Buyer shall have the option to elect for
Cancellation and Payment (Calculation Agent Determination) to apply to a portion
of the Transaction and for Modified Calculation Agent Adjustment to apply to a
portion of the Transaction.

 

(c)

Share-for-Combined:

Component Adjustment (Calculation Agent Determination)

Nationalization, Insolvency

 

or Delisting:

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, the American Stock Exchange or The NASDAQ
National Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall thereafter be deemed to be the Exchange; and
provided further that the definition of “Delisting” in Section 12.6 (a)(iii) of
the Equity Definitions shall be deemed to be amended by adding “, subject to no
further conditions,” after the word “will.”

Additional Disruption Events:

 

(a)

Change in Law:

Applicable

 

 

(b)

Failure to Deliver:

Applicable

 

 

(c)

Insolvency Filing:

Applicable

 

 

(d)

Hedging Disruption:

Applicable

 

 

(e)

Increased Cost of Hedging:

Not Applicable

 

(f)

Loss of Stock Borrow:

Not Applicable

 

(g)

Increased Cost of Stock Borrow:

Applicable

 

 

Initial Stock Loan Rate:

0.25% per annum

 

Hedging Party:

Buyer for all applicable Additional Disruption Events

 

Determining Party:

Buyer for all applicable Additional Disruption Events

 

Non-Reliance:

Applicable

Agreements and Acknowledgments

 

Regarding Hedging Activities:

Applicable provided, however, that Agreements and Acknowledgments Regarding
Hedging Activities shall be subject to the other respective representations,
warranties and agreements set forth herein.

 

Additional Acknowledgments:

Applicable

 

3. Calculation Agent:

Dealer

4. Account Details:

 

Dealer Payment Instructions:

 

 

 

UBS AG Stamford

 

 

SWIFT:

UBSWUS33XXX

 

 

Bank Routing: 026-007-993

 

 

5

 

 



 

 

 

Account Name: UBS AG, London Branch

Account No. : 101-WA-140007-000

 

Issuer Payment Instructions:

To be provided by Issuer.

 

5.

Offices:

 

The Office of Dealer for the Transaction is:

UBS AG

100 Liverpool Street

London EC2M 2RH

United Kingdom

 

Telephone:

+44 207 568 0687

 

 

Facsimile:

+44 207 568 9895/6

 

The Office of Issuer for the Transaction is: N/A

For the purpose of Section 10(c) of the Agreement, neither party is a
Multibranch Party.

 

6.

Notices: For purposes of this Confirmation:

 

 

(a)

Address for notices or communications to Issuer:

 

 

To:

MedImmune, Inc.

 

 

One MedImmune Way

 

 

Gaithersburg, MD 20878

 

 

Attn:

Mr. Tim Pearson, Vice President Finance and Treasurer

 

Telephone:

(301) 398-4470

 

 

Facsimile:

(301) 398-9470

 

 

 

(b)

Address for notices or communications to Dealer:

 

To:

UBS AG, London Branch

 

 

c/o UBS Securities LLC

 

 

299 Park Avenue

 

 

New York, NY 10171

 

 

Attn:

Adam Frieman

 

 

Telephone:

(212) 821-2100

 

 

Facsimile:

(212) 821-4610

 

 

With a copy to:

 

 

To:

Equities Legal Department

 

 

677 Washington Boulevard

 

 

Stamford, CT 06901

 

 

Attn:

David Kelly and Gordon Kiesling

 

Telephone:

(203) 719-0268

 

 

Facsimile:

(203) 719-5627

 

 

and:

 

 

To:

Equities Volatility Trading

 

 

677 Washington Boulevard

 

 

Stamford, CT 06901

 

 

Attn:

Namuk Cho and Bennett Lieberman

 

Telephone:

(203) 719-7330

 

 

Facsimile:

(203) 719-7910

 

 

 

6

 

 



 

 

7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Issuer represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i)            On the Trade Date, (A) the Issuer is not aware of any material
nonpublic information regarding Issuer or the Shares and (B) all reports and
other documents filed by Issuer with the Securities and Exchange Commission
pursuant to the Exchange Act when considered as a whole (with the more recent
such reports and documents deemed to amend inconsistent statements contained in
any earlier such reports and documents), taken together with the preliminary
offering memorandum and pricing term sheet related to the Convertible Notes, do
not contain any untrue statement of a material fact or any omission of a
material fact necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading. “Convertible Notes” mean
the 1.375% Convertible Notes due July 15, 2011 issued by the Issuer pursuant to
an Indenture to be dated June 28, 2006 between the Issuer and The Bank of New
York, as trustee.

(ii)           Without limiting the generality of Section 13.1 of the Equity
Definitions, Issuer acknowledges that Dealer is not making any representations
or warranties with respect to the treatment of the Transaction under FASB
Statements 149 or 150, EITF Issue No. 00-19 (or any successor issue statements)
or under FASB’s Liabilities & Equity Project. The parties hereby agree that all
documentation with respect to this Transaction is intended to qualify this
Transaction as an equity instrument for purposes of EITF 00-19.

(iii)          Prior to the Trade Date, (x) Issuer shall deliver to Dealer a
resolution of Issuer’s board of directors authorizing the Transaction, an
executed U.S. Internal Revenue Service Form W-9 (or successor thereto) (the
“Issuer Tax Form”) that eliminates U.S. federal backup withholding tax on
payments to Issuer, and such other certificate or certificates as Dealer shall
reasonably request and (y) Dealer shall deliver to Issuer an executed U.S.
Internal Revenue Services Form W-8BEN, W-8ECI or W-9 (as appropriate) (or
successor thereto) (the “Dealer Tax Form”) that eliminates U.S. federal backup
withholding tax on payments to Dealer. Issuer shall deliver a new Issuer Tax
Form (1) as soon as practicable upon learning that any such form previously
provided by Issuer has become obsolete or incorrect, and (2) as soon as
practicable upon reasonable demand by Dealer. Dealer shall deliver a new Dealer
Tax Form (1) as soon as practicable upon learning that any such form previously
provided by Dealer has become obsolete or incorrect, and (2) as soon as
practicable upon reasonable demand by Issuer.

(iv)          Issuer is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

(v)            Issuer is not, and after giving effect to the transactions
contemplated hereby will not be, an “investment company” as such term is defined
in the Investment Company Act of 1940, as amended.

(vi)          On the Trade Date (A) the assets of Issuer at their fair valuation
exceed the liabilities of Issuer, including contingent liabilities, (B) the
capital of Issuer is adequate to conduct the business of Issuer and (C) Issuer
has the ability to pay its debts and obligations as such debts mature and does
not intend to, or does not believe that it will, incur debt beyond its ability
to pay as such debts mature.

(vii)         Issuer shall not take any action to decrease the number of
Available Shares below the Capped Number (each as defined below).

(viii)        The representations and warranties of Issuer set forth in Section
3 of the Agreement and Section 3 of the Purchase Agreement (the “Purchase
Agreement”) dated as of the Trade Date between Issuer and UBS Securities LLC and
Merrill Lynch, Pierce, Fenner & Smith Incorporated as representatives of the
Initial Purchasers party thereto are true and correct in all material respects.

(ix)          Issuer understands no obligations of Dealer to it hereunder will
be entitled to the benefit of deposit insurance and that such obligations will
not be guaranteed by any affiliate of Dealer or any governmental agency.

 

7

 

 



 

 

(b)           Each of Buyer and Issuer agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended.

(c)           Each of Dealer and Issuer acknowledges that the offer and sale of
the Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(2) thereof. Accordingly, Dealer represents and warrants to Issuer that (i) it
has the financial ability to bear the economic risk of its investment in the
Transaction and is able to bear a total loss of its investment and its
investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, (v) its financial
condition is such that it has no need for liquidity with respect to its
investment in the Transaction and no need to dispose of any portion thereof to
satisfy any existing or contemplated undertaking or indebtedness and is capable
of assessing the merits of and understanding (on its own behalf or through
independent professional advice), and understands and accepts, the terms,
conditions and risks of the Transaction.

(d)           Each of Dealer and Issuer agrees and acknowledges (A) that this
Confirmation is (i) a “securities contract,” as such term is defined in Section
741(7) of Title 11 of the United States Code (the “Bankruptcy Code”), with
respect to which each payment and delivery hereunder is a “settlement payment,”
as such term is defined in Section 741(8) of the Bankruptcy Code, and (ii) a
“swap agreement,” as such term is defined in Section 101(53B) of the Bankruptcy
Code, with respect to which each payment and delivery hereunder is a “transfer,”
as such term is defined in Section 101(54) of the Bankruptcy Code, and (B) that
Dealer is entitled to the protections afforded by, among other sections, Section
362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code.

(e)           Issuer shall deliver to Dealer an opinion of counsel, dated as of
the Trade Date and reasonably acceptable to Dealer in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement.

8. Other Provisions:

(a)           Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events. If, subject to Section 8(k) below, Issuer shall
owe Buyer any amount pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the
Equity Definitions (except in the event of a Tender Offer or a Merger Event, in
each case, in which the consideration or proceeds to be paid to holders of
Shares consists solely of cash) or pursuant to Section 6(d)(ii) of the Agreement
(except in the event of an Event of Default in which Issuer is the Defaulting
Party or a Termination Event in which Issuer is the Affected Party, that
resulted from an event or events within Issuer’s control) (a “Payment
Obligation”), Issuer shall have the right, in its sole discretion, to satisfy
any such Payment Obligation by the Share Termination Alternative (as defined
below) by giving irrevocable telephonic notice to Buyer, confirmed in writing
within one Scheduled Trading Day, between the hours of 9:00 A.M. and 4:00 P.M.
New York City time on the Merger Date, Tender Offer Date, Announcement Date or
Early Termination Date, as applicable (“Notice of Share Termination”). Upon such
Notice of Share Termination, the following provisions shall apply on the
Scheduled Trading Day immediately following the Merger Date, the Tender Offer
Date, Announcement Date or Early Termination Date, as applicable:

Share Termination Alternative:

Applicable and means that Issuer shall deliver to Dealer the Share Termination
Delivery Property on the date on which the Payment Obligation would otherwise be
due pursuant to Section 12.7 or 12.9 of the Equity Definitions or Section
6(d)(ii) of the Agreement, as applicable (the “Share Termination Payment Date”),
in satisfaction of the Payment Obligation.

Share Termination Delivery

Property:

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:

The value of property contained in one Share Termination Delivery Unit on the

 

8

 

 



 

date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Issuer at the time of notification of the Payment Obligation.

Share Termination Delivery Unit:

In the case of a Termination Event, Event of Default or Delisting, one Share or,
in the case of an Insolvency, Nationalization, Merger Event or Tender Offer, a
Share or a unit consisting of the number or amount of each type of property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Insolvency, Nationalization, Merger Event or Tender Offer. If such
Insolvency, Nationalization, Merger Event or Tender Offer involves a choice of
consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash.

Failure to Deliver:

Applicable

Other applicable provisions:

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws as a result of the fact that
Seller is the issuer of the Shares) and 9.12 of the Equity Definitions will be
applicable, except that all references in such provisions to “Physical
Settlement” shall be read as references to “Share Termination Alternative” and
all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. If, in the reasonable opinion of counsel to Issuer or Dealer,
for any reason, any securities comprising the Share Termination Delivery Units
deliverable pursuant to this Section 8(a) would not be immediately freely
transferable by Dealer under Rule 144(k) under the Securities Act, then Dealer
may elect to either (x) accept delivery of such securities notwithstanding any
restriction on transfer or (y) have the provisions set forth in Section 8(b)
below apply.

(b)           Registration/Private Placement Procedures. (i) With respect to the
Transaction, the following provisions shall apply to the extent provided for
above opposite the caption “Net Share Settlement” in Section 2 above. If so
applicable, then, at the election of Issuer by notice to Buyer within one
Exchange Business Day after the relevant delivery obligation arises, but in any
event at least one Exchange Business Day prior to the date on which such
delivery obligation is due, either (A) all Shares or Share Termination Delivery
Units, as the case may be, delivered by Issuer to Buyer shall be, at the time of
such delivery, covered by an effective registration statement of Issuer for
immediate resale by Buyer (such registration statement and the corresponding
prospectus (the “Prospectus”) (including, without limitation, any sections
describing the plan of distribution) in form and content commercially reasonably
satisfactory to Buyer) or (B) Issuer shall deliver additional Shares or Share
Termination Delivery Units, as the case may be, so that the value of such Shares
or Share Termination Delivery Units, as determined by the Calculation Agent to
reflect an appropriate liquidity discount, equals the value of the number of
Shares or Share Termination Delivery Units that would otherwise be deliverable
if such Shares or Share Termination Delivery Units were freely tradeable
(without prospectus delivery) upon receipt by Buyer (such value, the “Freely
Tradeable Value”); provided that Issuer may not make the election described in
this clause (B) (x) unless, if Dealer reasonably concludes based on advice of
counsel that such registration statement is necessary for resales of the Shares
or Share Termination Delivery Units, as the case may be, to comply with all
applicable securities laws, it has used its reasonable best efforts to cause a
registration statement covering all Shares or Share Termination Delivery Units
to have become effective and (y) if, on the date of its election, it has taken,
or caused to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(2) of the Securities Act for the sale by Issuer
to Dealer (or any affiliate designated by Dealer) of the Shares or the exemption
pursuant to Section 4(1) or Section 4(3) of the Securities Act for resales of
the Shares by Dealer (or any such affiliate of Dealer). (For the avoidance of
doubt, as used in this paragraph (b) only, the term “Issuer” shall mean the
issuer of the relevant securities, as the context shall require.); provided
further that Buyer may, at its option, extend the period referred to in clause
(x) above for such further period or periods as it may elect, in its discretion.

 

9

 

 



 

 

 

(ii)

If Issuer makes the election described in clause (b)(i)(A) above:

(A)          Buyer (or an Affiliate of Buyer designated by Buyer) shall be
afforded a reasonable opportunity to conduct a due diligence investigation with
respect to Issuer that is customary in scope for underwritten offerings of
equity securities and that yields results that are commercially reasonably
satisfactory to Buyer or such Affiliate, as the case may be, in its discretion;
and

(B)          Buyer (or an Affiliate of Buyer designated by Buyer) and Issuer
shall enter into an agreement (a “Registration Agreement”) on commercially
reasonable terms in connection with the public resale of such Shares or Share
Termination Delivery Units, as the case may be, by Buyer or such Affiliate
substantially similar to underwriting agreements customary for underwritten
offerings of equity securities, in form and substance reasonably satisfactory to
Buyer or such Affiliate and Issuer, which Registration Agreement shall include,
without limitation, provisions substantially similar to those contained in such
underwriting agreements relating to the indemnification of, and contribution in
connection with the liability of, Buyer and its Affiliates and Issuer, shall
provide for the payment by Issuer of all reasonable expenses in connection with
such resale, including all registration costs and all reasonable fees and
expenses of counsel for Buyer (provided that such fees and expenses of counsel
for Buyer shall not exceed $200,000 in the aggregate), and shall provide for the
Issuer to use its reasonable best efforts to provide for the delivery of
accountants’ “comfort letters” to Buyer or such Affiliate with respect to the
financial statements and certain financial information contained in or
incorporated by reference into the Prospectus.

 

(iii)

If Issuer makes the election described in clause (a)(i)(B) above:

(A)          Buyer (or an Affiliate of Buyer designated by Buyer) and any
potential institutional purchaser of any such Shares or Share Termination
Delivery Units, as the case may be, from Buyer or such Affiliate identified by
Buyer shall be afforded a commercially reasonable opportunity to conduct a due
diligence investigation in compliance with applicable law with respect to Issuer
customary in scope for private placements of equity securities (including,
without limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them), subject to execution by such recipients of
customary confidentiality agreements reasonably acceptable to Issuer;

(B)          Buyer (or an Affiliate of Buyer designated by Buyer) and Issuer
shall enter into an agreement (a “Private Placement Agreement”) on commercially
reasonable terms in connection with the private placement of such Shares or
Share Termination Delivery Units, as the case may be, by Issuer to Buyer or such
Affiliate and the private resale of such shares by Buyer or such Affiliate,
substantially similar to private placement purchase agreements customary for
private placements of equity securities, in form and substance commercially
reasonably satisfactory to Buyer and Issuer, which Private Placement Agreement
shall include, without limitation, provisions substantially similar to those
contained in such private placement purchase agreements relating to the
indemnification of, and contribution in connection with the liability of, Buyer
and its Affiliates and Issuer, shall provide for the payment by Issuer of all
reasonable expenses in connection with such resale, including all reasonable
fees and expenses of counsel for Buyer (provided that such fees and expenses of
counsel for Buyer shall not exceed $200,000 in the aggregate), shall contain
representations, warranties and agreements of Issuer reasonably necessary or
advisable to establish and maintain the availability of an exemption from the
registration requirements of the Securities Act for such resales, and shall use
reasonable best efforts to provide for the delivery of accountants’ “comfort
letters” to Buyer or such Affiliate with respect to the financial statements and
certain financial information contained in or incorporated by reference into the
offering memorandum prepared for the resale of such Shares (it being understood
that Issuer shall have no obligation hereunder in respect of any expenses,
including fees and expenses of counsel, of any purchaser of such Shares or Share
Termination Delivery Units, as the case may be); and

(C)          Issuer agrees that any Shares or Share Termination Delivery Units
so delivered to Dealer, (i) unless otherwise prohibited by law, may be
transferred by and among Dealer and its affiliates, and Issuer shall effect such
transfer without any further action by Dealer and (ii) after the minimum
“holding period” within the meaning of Rule 144(k) under the Securities Act has
elapsed with respect to such Shares or any securities issued by Issuer
comprising such Share Termination Delivery Units, Issuer shall promptly remove,
or cause the transfer agent for such Shares or securities to remove, any legends
referring to any such restrictions or requirements from such Shares or
securities upon delivery by Dealer (or such affiliate

 

10

 

 



 

of Dealer) to Issuer or such transfer agent of seller’s and broker’s
representation letters customarily delivered by Dealer in connection with
resales of restricted securities pursuant to Rule 144 under the Securities Act,
without any further requirement for the delivery of any certificate, consent,
agreement, opinion of counsel, notice or any other document, any transfer tax
stamps or payment of any other amount or any other action by Dealer (or such
affiliate of Dealer).

(c)           Make-whole Shares. If (x) Issuer elects to deliver Share
Termination Delivery Units pursuant to paragraph (a) of this Section 8 or (y)
Issuer makes the election described in clause (b)(i)(B) of this Section 8, then
Dealer or its affiliate may sell (which sale shall be made in a commercially
reasonable manner) such Shares or Share Termination Delivery Units, as the case
may be, during a period (the “Resale Period”) commencing on the Exchange
Business Day following delivery of such Shares or Share Termination Delivery
Units, as the case may be, and ending on the Exchange Business Day on which
Dealer completes the sale of all such Shares or Share Termination Delivery
Units, as the case may be, or a sufficient number of Shares or Share Termination
Delivery Units, as the case may be, so that the realized net proceeds of such
sales exceed the amount of the Payment Obligation (in the case of clause (x), or
in the case that both clause (x) and clause (y) apply) or the Freely Tradeable
Value (in the case that only clause (y) applies)(such amount of the Payment
Obligation or Freely Tradeable Value, as the case may be, the “Required
Proceeds”). If any of such delivered Shares or Share Termination Delivery Units
remain after such realized net proceeds exceed the Required Proceeds, Dealer
shall return such remaining Shares or Share Termination Delivery Units to
Issuer. If the Required Proceeds exceed the realized net proceeds from such
resale, Issuer shall transfer to Dealer by the open of the regular trading
session on the Exchange on the Exchange Trading Day immediately following the
last day of the Resale Period the amount of such excess (the “Additional
Amount”) in cash or in a number of additional Shares (“Make-whole Shares”) in an
amount that, based on the Relevant Price on the last day of the Resale Period
(as if such day was the “Valuation Date” for purposes of computing such Relevant
Price), has a dollar value equal to the Additional Amount. The Resale Period
shall continue to enable the sale of the Make-whole Shares in the manner
contemplated by this Section 8(c). This provision shall be applied successively
until the Additional Amount is equal to zero, subject to Section 8(e). Without
limiting any of the obligations of the Issuer under this Section 8(c), the Buyer
may from time to time demand that the Issuer use its reasonable best efforts to
cause a registration statement covering all Shares or Share Termination Delivery
Units to have become effective, whether such Shares or Share Termination
Delivery Units have been or are yet to be delivered to the Buyer.

(d)           Beneficial Ownership. Notwithstanding anything to the contrary in
the Agreement or this Confirmation, in no event shall Buyer be entitled to
receive, or shall be deemed to receive, any Shares if, upon such receipt of such
Shares, the “beneficial ownership” (within the meaning of Section 13 of the
Exchange Act and the rules promulgated thereunder) of Shares by Buyer or any
entity that directly or indirectly controls Buyer (collectively, “Buyer Group”)
would be equal to or greater than 7.5% or more of the outstanding Shares. If any
delivery owed to Buyer hereunder is not made, in whole or in part, as a result
of this provision, Issuer’s obligation to make such delivery shall not be
extinguished and Issuer shall make such delivery as promptly as practicable
after, but in no event later than one Exchange Business Day after, Buyer gives
notice to Issuer that such delivery would not result in Buyer Group directly or
indirectly so beneficially owning in excess of 7.5% of the outstanding Shares.

(e)           Limitations on Settlement by Issuer. Notwithstanding anything
herein or in the Agreement to the contrary, in no event shall Issuer be required
to deliver a Number of Shares in connection with the Transaction in excess of
twice the aggregate Number of Warrants hereunder (the “Capped Number”). Issuer
represents and warrants (which shall be deemed to be repeated on each day that
the Transaction is outstanding) that the Capped Number is equal to or less than
the number of authorized but unissued Shares of the Issuer that are not reserved
for future issuance in connection with transactions in the Shares (other than
the Transaction) on the date of the determination of the Capped Number (such
Shares, the “Available Shares”). In the event Issuer shall not have delivered
the full number of Shares otherwise deliverable as a result of this Section 8(e)
(the resulting deficit, the “Deficit Shares”), Issuer shall be continually
obligated to deliver, from time to time until the full number of Deficit Shares
have been delivered pursuant to this paragraph, Shares when, and to the extent,
that (i) Shares are repurchased, acquired or otherwise received by Issuer or any
of its subsidiaries after the Trade Date (whether or not in exchange for cash,
fair value or any other consideration), (ii) authorized and unissued Shares
reserved for issuance in respect of other transactions prior to such date which
prior to the relevant date become no longer so reserved and (iii) Issuer
additionally authorizes and unissued Shares that are not reserved for other
transactions. Issuer shall immediately notify Dealer of the occurrence of any of
the foregoing events (including the number of

 

11

 

 



 

Shares subject to clause (i), (ii) or (iii) and the corresponding number of
Shares to be delivered) and promptly deliver such Shares thereafter.

(f)            Equity Rights. Buyer acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in the event of
Issuer’s bankruptcy. For the avoidance of doubt, the parties agree that the
preceding sentence shall not apply at any time other than during Issuer’s
bankruptcy to any claim arising as a result of a breach by Issuer of any of its
obligations under this Confirmation or the Agreement. For the avoidance of
doubt, the parties acknowledge that this Confirmation is not secured by any
collateral that would otherwise secure the obligations of Issuer herein under or
pursuant to any other agreement.

(g)           Amendments to Equity Definitions and the Agreement. The following
amendments shall be made to the Equity Definitions and to the Agreement:

(i)           The first sentence of Section 11.2(c) of the Equity Definitions,
prior to clause (A) thereof, is hereby amended to read as follows: ‘(c) If
“Calculation Agent Adjustment” is specified as the Method of Adjustment in the
related Confirmation of a Share Option Transaction, then following the
announcement or occurrence of any Potential Adjustment Event, the Calculation
Agent will determine whether such Potential Adjustment Event has a material
effect on the theoretical value of the relevant Shares or options on the Shares
and, if so, will (i) make appropriate adjustment(s), if any, to any one or more
of:’ and, the portion of such sentence immediately preceding clause (ii) thereof
is hereby amended by deleting the words “diluting or concentrative” and the
words “(provided that no adjustments will be made to account solely for changes
in volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such latter phrase with the words “(and, for the
avoidance of doubt, adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)”

(ii)         Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “diluting or concentrative” and replacing them with
“material” and

(iii)        Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Buyer’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
Issuer.”.

(h)           Transfer and Assignment. Buyer may transfer or assign its rights
and obligations hereunder and under the Agreement, in whole or in part, to any
of its affiliates without the consent of Issuer.

(i)            Disclosure. Effective from the date of commencement of
discussions concerning the Transaction, Issuer and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Issuer relating to such tax treatment and tax structure.

(j)            Designation by Dealer. Notwithstanding any other provision in
this Confirmation to the contrary requiring or allowing Dealer to purchase,
sell, receive or deliver any Shares or other securities to or from Issuer,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such shares or other securities and otherwise to perform Dealer obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Issuer to the extent of any
such performance.

(k)           Netting and Set-off. Notwithstanding any provision of the
Agreement (including without limitation Section 6(f) thereof) and this
Confirmation (including without limitation this Section 8(k)) or any other
agreement between the parties to the contrary, (i) Issuer shall not net or set
off its obligations under the Transaction against its rights against Buyer under
any other transaction or instrument; and (ii) Buyer shall not net or set off its
rights under the Transaction against its obligations to Issuer under any other
transaction or instrument.

(l)            Additional Termination Event. If within the period commencing on
the Trade Date and ending on the second anniversary of the Premium Payment Date,
Buyer reasonably determines based on advice of counsel that it is advisable to
terminate a portion of the Transaction so that Buyer's related hedging
activities will comply with applicable securities laws, rules or regulations, an
Additional Termination Event shall occur in respect of which (1) Issuer shall be
the sole Affected Party and (2) the Transaction shall be the sole Affected
Transaction.

 

12

 

 



 

 

(m)          Effectiveness. If, prior to the Effective Date, Buyer reasonably
determines that it is advisable to cancel the Transaction because of concerns
that Buyer's related hedging activities could be viewed as not complying with
applicable securities laws, rules or regulations, the Transaction shall be
cancelled and shall not become effective, and neither party shall have any
obligation to the other party in respect of the Transaction.

(n)           Amendment. If the Initial Purchasers (as such term is defined in
the Purchase Agreement) party to the Purchase Agreement exercise their right to
receive additional Convertible Notes pursuant to the Initial Purchasers’ option
to purchase additional Convertible Notes, then, Dealer and the Issuer will
either enter into a new confirmation or amend this Confirmation to provide for
such increase in Convertible Notes on substantially identical terms, including
pricing, as this Confirmation (such additional confirmation or amendment to this
Confirmation to provide for the payment by Dealer to Issuer of the additional
premium related thereto).

 

(o)

ISDA Master Agreement Elections. For the purpose of Section 13(c) of the
Agreement,

Issuer appoints as its Process Agent: Not applicable

Dealer appoints as its Process Agent: Agent

(p)           Recording of Conversations. Each party (i) consents to the
recording of telephone conversations between the trading, marketing and other
relevant personnel of the parties in connection with this Transaction, (ii)
agrees to obtain any necessary consent of, and give any necessary notice of such
recording to, its relevant personnel and (iii) agrees, to the extent permitted
by applicable law, that the recordings may be submitted in evidence in any
Proceedings.

(q)           Waiver of Trial by Jury. EACH OF ISSUER AND BUYER HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF BUYER OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(r)            Governing Law. THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL MATTERS RELATING
HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM OF
INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

(s)           Role of Agent. Each party agrees and acknowledges that (i) Agent
is acting as agent for both parties but does not guarantee the performance of
either party and neither Dealer nor Issuer shall contact the other with respect
to any matter relating to the Transaction without the direct involvement of
Agent; (ii) Agent is not a member of the Securities Investor Protection
Corporation; (iii) Agent, Dealer and Issuer each hereby acknowledges that any
transactions by Dealer or Agent in the Shares will be undertaken by Dealer or
Agent, as the case may, as principal for its own account; (iv) all of the
actions to be taken by Dealer and Agent in connection with the Transaction,
including but not limited to any exercise of any rights with respect to the
Warrants, shall be taken by Dealer or Agent independently and without any
advance or subsequent consultation with Issuer; and (v) Agent is hereby
authorized to act as agent for Issuer only to the extent required to satisfy the
requirements of Rule 15a-6 under the Exchange Act in respect of the Warrants
described hereunder.

 

13

 

 



 

 

Issuer hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Issuer with respect to the Transaction, by manually signing this Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Equity Risk Management (Corporates), Facsimile No. (212) 821-4610.

Yours faithfully,

UBS AG, LONDON BRANCH

 

 

By:

/s/: Dmitriy Mandel

Name: Dmitriy Mandel

Title: Managing Director

 

 

By:

/s/: Brian Ward

Name: Brian Ward

Title: Executive Director

 

UBS SECURITIES LLC, as agent

 

 

By:

/s/: Dmitriy Mandel

Name: Dmitriy Mandel

Title: Managing Director

 

 

By:

/s/: Brian Ward

Name: Brian Ward

Title: Executive Director

 

Agreed and Accepted By:

 

MEDIMMUNE, INC.

 

By:

/s/: Lota S. Zoth

Name: Lota S. Zoth

Title: Senior Vice President and Chief Executive Officer

 



 

 

Annex A

 

For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

 

Component Number

Number of Warrants

Expiration Date

 

1

249,732

October 13, 2011

2

249,732

October 14, 2011

3

249,732

October 17, 2011

4

249,732

October 18, 2011

5

249,732

October 19, 2011

6

249,732

October 20, 2011

7

249,732

October 21, 2011

8

249,732

October 24, 2011

9

249,732

October 25, 2011

10

249,732

October 26, 2011

11

249,732

October 27, 2011

12

249,732

October 28, 2011

13

249,732

October 31, 2011

14

249,732

November 1, 2011

15

249,732

November 2, 2011

16

249,733

November 3, 2011

17

249,733

November 4, 2011

18

249,733

November 7, 2011

19

249,733

November 8, 2011

20

249,733

November 9, 2011

21

249,733

November 10, 2011

22

249,733

November 14, 2011

23

249,733

November 15, 2011

24

249,733

November 16, 2011

25

249,733

November 17, 2011

26

249,733

November 18, 2011

27

249,733

November 21, 2011

28

249,733

November 22, 2011

29

249,733

November 23, 2011

30

249,733

November 28, 2011

 

 

 

 

 

 